USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1454                                WILLIAM S. SIRES, JR.,                                Plaintiff, Appellant,                                          v.                               MICHAEL V. FAIR, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Mark L. Wolf, U.S. District Judge]                                           ___________________                                 ____________________                                        Before                               Selya, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            William S. Sires, Jr. on brief pro se.            _____________________            Nancy  Ankers  White,  Special  Assistant  Attorney  General,  and            ____________________        Charles   M.  Wyzanski,   Senior  Litigation   Counsel,  Massachusetts        ______________________        Department  of  Correction,  on  Motion For  Summary  Disposition  and        Memorandum Of Law for appellees.                                 ____________________                                  February 10, 1997                                 ____________________                 Per Curiam.  Appellant  William Sires, an inmate  in the                 __________            Massachusetts  prison system, appeals  a district court order            denying  his  motion  to   hold  appellees  in  contempt  for            violation of  a previous court order requiring  that they use            their best efforts  to ensure that he  receive proper medical            care while  in prison.   Sires further  alleges the  district            court erred in  refusing to grant  his request for  discovery            and  the subpoena of witnesses.   Sires also  appeals a court            order relieving  his court appointed  counsel of the  duty of            further representing him and refusing to appoint new counsel.            Finally,  Sires  claims  that  the district  court  erred  in            ordering  him not  to  "file any  additional motions  without            prior authorization  of this court."  We  affirm the district            court on all claims, except that of the injunction.                 The district  court in the  instant case held  a lengthy            hearing at which it heard testimony concerning the quality of            Sires'  health  care.    It  then  made  a  factual  finding,            supportable in the record, that, while that care had not been            "optimal,"  appellees had  nevertheless  made  a  good  faith            effort to comply with  the previous order.  We  have reviewed            the record carefully and  find no abuse of discretion  in the            court's denial of Sires' contempt motion.                  Moreover,  the record indicates  that Sires  suffered no            prejudice  from the  district  court's failure  to grant  his                                         -2-            request for the  production of documents  and the issuing  of            subpoenas to witnesses.                   Appointment of counsel in a civil proceeding is required            only  in "exceptional  circumstances."  DesRosiers  v. Moran,                                                    __________     _____            949 F.2d 15, 23 (1st Cir.  1991).  The record indicates  that            the  issues at the contempt hearing were not complex and that            Sires was  well able  to represent  himself.  Therefore,  the            court did not abuse its discretion in  relieving Sires' court            appointed counsel  of the duty of  further representation and            refusing to appoint new counsel.                  In respect to the injunction, federal courts do "possess            discretionary  powers to  regulate  the  conduct  of  abusive            litigants."   Cok v. Family  Court of Rhode  Island, 985 F.2d                          ___    ______________________________            32,   34  (1st   Cir.  1993).     Accordingly,   "in  extreme            circumstances  involving  groundless  encroachment  upon  the            limited time and resources of the court and other parties, an            injunction  barring  a  party  from  filing  and   processing            frivolous  and  vexatious   [motions]  may  be  appropriate."            Castro v. United States,  775 F.2d 399, 408 (1st  Cir. 1984).            ______    _____________            Nevertheless,  any bar must be "narrowly tailored."  Sires v.                                                                 _____            Gabriel,  748   F.2d  49,  51   (1st  Cir.  1984),   lest  it            _______            "impermissibly infringe upon a litigator's right of access to            the courts,"   Castro, 775  F.2d at 410.   Such an injunction                           ______            must "remain very much  the exception to the general  rule of            free access to the  courts" and must be used  with particular                                         -3-            caution against a pro  se plaintiff.  Pavilonis v.  King, 626                              ___  __             _________     ____            F.2d 1075, 1079 (1st Cir. 1980).  This court reviews entry of            such injunctions for abuse of discretion.  Id. at 408.                                                       __                 The injunction in this case is more problematic.   Sires            was  not  "warned  or  otherwise  given  notice  that  filing            restrictions were contemplated," Cok, 985 F.2d at 35;  he had                                             ___            not been afforded "an opportunity to respond" before entry of            the  injunction, see id.; and  there was no  request from the                             ___ ___            defendants for such an order, see Pavilonis, 626 F.2d at 1079                                          ___ _________            ("Generally,  this kind  of  order should  not be  considered            absent a request by the harassed defendants.").  While no one            of   these  factors,   standing   alone,  would   necessarily            invalidate the injunction, they are fatal here because it  is            unclear that the  record supports the injunction.   Denial of            routine access  to the courts  is an  "extreme" measure,  and            "[l]itigiousness   alone   will   not   support   [such]   an            injunction."   Id.  Here, however, the district court made no                           ___            findings that Sires'  filings had been  frivolous, vexatious,            or otherwise of a type and kind that would justify injunctive            relief.   Therefore, the fairest course here is to vacate the            injunction and remand the  case for such further proceedings,            if any, as the district court desires to undertake.                 Affirmed in part, vacated in part, and remanded.                 _______________________________________________                                         -4-